DETAILED ACTION
1.	This office action is in response to the communication filed on 03/12/2021.
2.	Claims 1-11 and 19-25 have been withdrawn from consideration.
3.	Claims 1-25 are pending. 

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/08/2021 has been entered.

Priority
7.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/511734 filed on 05/26/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Examiner Notes
8.	In light of the specification (e.g. para. 13), the limitation “processor”(s) claimed in claim 12 is/are hardware processor(s).

Election/Restrictions
9.	During a telephone conversation with attorney Jason Nixon (Reg. No. 58604), on 03/31/2021, a provisional election was made without traverse to prosecute invention II, claims 12-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 and 22-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
10.	Applicant’s arguments, filed on 03/12/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuillaume (US 20130182839 A1) in view of Fischer (US 20150270965 A1, hereafter Fischer_965).
Regarding claim 12:
Vuillaume discloses a system for performing a cryptographic process, the system comprising: 
a first processor configured to perform a cryptographic process (see fig. 3 and para. 154 where a co-processor, e.g., co-processor 102, (i.e., a first processor) calculates a power residue; see para. 108 where a greatest common divisor (GCD) is calculated to determine a power residue. In other words, the co-processor calculates a GCD (i.e. a cryptographic process) to determine a power residue); and
a second processor coupled to the first processor (see fig. 3 for a CPU, e.g. CPU 101, (i.e., a second processor) coupled to the co-processor) and configured to: 
[obtain] one or more cryptographic parameters having at least some randomly generated elements (see paras. 65, 71, 171 where r, A and P (i.e., randomly generated elements) are generated random numbers); and 
initiate the cryptographic process by [providing to] the first processor the one or more cryptographic parameters as an input of the cryptographic process (see para. 154 where all programs including an encryption program and an encryption key generation program are executed by the CPU; see para. 160 where the encryption program uses the co-processor for power residue calculation; see para. 108 where a GCD is calculated using r, A and P to determine a power residue).
Vuillaume does not, but Fischer_965 discloses:
obtain one or more cryptographic parameters (see Fischer_965, para. 31, where a CPU (i.e., second processor) comprises a random number generator to generate random numbers/values (i.e., cryptographic parameters)); and
providing to the first processor the one or more cryptographic parameters (see Fischer_965, paras. 31, 36, where a co-processor (i.e., first processor), coupled to the CPU, receives generated random number/value to perform cryptographic operations and/or to generate prime numbers as key elements).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume's invention by enhancing it to obtain one or more cryptographic parameters, and provide the one or more cryptographic parameters to the first processor, as taught by Fischer_965, in order for the CPU to provide parameters to a co-processor to generate public key and/or private key (Fischer, paras. 35-37).

Regarding claim 13:
Vuillaume discloses:
wherein the first processor is arranged such that one or more characteristics exhibited substantially while executing the cryptographic process are externally observable, and wherein the one or more characteristics include at least one of power consumption, timing information, magnetic field information, heat signature information, or a combination or sub-combination thereof (see paras. 98, 108).

Regarding claim 14:
Vuillaume discloses:
wherein the cryptographic process includes calculating a greatest common divisor of two of the one or more cryptographic parameters (see para. 108).

Regarding claim 18:
Vuillaume discloses:
a random number generator (see fig. 3 and/or para. 151 for a random number generator (RNG)).

12.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuillaume, Fischer_965, and further in view of Fischer (US 20120237025 A1, hereafter Fischer_025).
Regarding claim 15:
Vuillaume as modified discloses:
wherein the cryptographic process is [a modular inverse calculation] (see Vuillaume, para. 108).
Vuillaume as modified does not, but Fischer_025 discloses:
a modular inverse calculation (see Fischer_025, para. 15).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it for a modular inverse calculation, as taught by Fischer_025, in order for outputting a modular multiplicative inverse determined as a part of a private key (Fischer_025, para. 66).

Regarding claim 16:
Vuillaume does not, but Fischer_025 discloses:
wherein the modular inverse calculation includes an Extended Euclidean Greatest Common Divisor (XGCD) technique (see Fischer_025, para. 15).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it so that the modular inverse calculation includes an Extended Euclidean Greatest Common Divisor (XGCD) technique, as taught by Fischer_025.  The motivation is the same as presented in claim 15.

Regarding claim 17:
Vuillaume does not, but Fischer_025 discloses:
wherein the XGCD technique includes a secure binary XGCD technique (see Fischer_025, paras. 15, 26, 35).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it so that the XGCD technique includes a secure binary XGCD technique, as taught by Fischer_025.  The motivation is the same as presented in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUAN V DOAN/Primary Examiner, Art Unit 2437